Case 1:18-cv-04312-SJF-AKT Document 18 Filed 12/19/19 Page 1 of 1 PageID #: 42


                    CIVIL CAUSE FOR STATUS CONFERENCE                                         FI LED
                                                                                          IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.

BEFORE: JUDGE FEUERSTEIN                                                            *      DEC 19 2019       *
                                                                                     LONG ISLAND OFFICE

DATE: December 19. 2019                                              T™E: 30 minutes


CASE NUMBER:           1: 18-cv-04312-SJF-AKT

CASE TITLE:            Self Initiated Living Options, Inc. et al v. Long Island Rail Road Company et al


PLTFFS ATTY:            James Bahamonde
                X present            not present


                          present                 not present


DEFfSATIY:             Kevin McCaffrey
                       x present                  not present


                          present                 not present


COURT REPORTER:                       COURTROOM DEPUTY: Bryan Morabito

OTHER:

X      CASE CALLED.

       ARGUMENT HEARD / CONT'D TO- - - - - -

       DECISION:       ORDER(S) SIGNED I ENTERED ON THE RECORD/ RESERVED.

OTHER: Plaintiff shall serve opposition to motion by 1/13/2020. Defendant to serve reply and file

fully briefed motion with the Court by 1/23/2020. An in-person status conference is scheduled before

Judge Feuerstein on 4/29/2020 at 11:15 am.
